
	

113 HRES 168 IH: Condemning the horrific attacks of April 15, 2013, in Boston, Massachusetts, and expressing support, sympathy, and prayers for all persons impacted by this tragedy.
U.S. House of Representatives
2013-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 168
		IN THE HOUSE OF REPRESENTATIVES
		
			April 17, 2013
			Mr. Markey (for
			 himself, Mr. Neal,
			 Mr. McGovern,
			 Mr. Kennedy,
			 Ms. Tsongas,
			 Mr. Tierney,
			 Mr. Capuano,
			 Mr. Lynch, and
			 Mr. Keating) submitted the following
			 resolution; which was referred to the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Condemning the horrific attacks of April
		  15, 2013, in Boston, Massachusetts, and expressing support, sympathy, and
		  prayers for all persons impacted by this tragedy.
	
	
		Whereas the two bombings that occurred in Boston,
			 Massachusetts, on Patriots’ Day, April 15, 2013, during the running of the
			 117th Boston Marathon represent a terrible tragedy and horrific act of
			 terrorism against the people of the United States;
		Whereas the people of the United States mourn for those
			 persons who lost their lives or were wounded in the attacks;
		Whereas police, firefighters, National Guard personnel,
			 emergency medical personnel, and other first responders acted promptly and
			 heroically in responding to the attacks, thereby helping to prevent additional
			 losses of life;
		Whereas the full resources of the Federal, State, and
			 local governments are being brought to bear to investigate these attacks and to
			 bring the perpetrator or perpetrators to justice;
		Whereas the citizens of Massachusetts are a resilient
			 people and will recover from this tragedy; and
		Whereas the people of the United States will always
			 remember the victims of the previous acts of terrorism that have occurred in
			 the United States and will always stand together as one people: Now, therefore,
			 be it
		
	
		That the House of
			 Representatives—
			(1)condemns the senseless attacks in Boston,
			 Massachusetts, on Monday, April 15, 2013;
			(2)offers sympathy
			 and condolences to the victims’ families;
			(3)sends thoughts and
			 prayers for those persons who are recovering from injuries;
			(4)honors the heroic
			 efforts of medical personnel who are tirelessly providing care for the victims
			 of this horrific act of violence;
			(5)admires the
			 courage of first responders and the many citizen heroes who aided the injured
			 and tended to the community;
			(6)commits to
			 providing all necessary resources to law enforcement officials who are
			 investigating the terrorist attacks;
			(7)commits to working together as united
			 Americans to bring the perpetrator or perpetrators of the attacks to justice;
			 and
			(8)recognizes that
			 the city of Boston, the people of Massachusetts, and all Americans will rise up
			 from this tragedy and stand together as patriots.
			
